    3:16-cv-02621-JMC         Date Filed 03/31/21      Entry Number 315        Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Accident Insurance Company, Inc.,     )              Civil Action No.: 3:16-cv-02621-JMC
a South Carolina Corporation,         )
                                      )
              Plaintiff,              )
                                      )
       v.                             )
                                      )                  ORDER AND OPINION
U.S. Bank National Association,       )
                                      )
              Defendant.              )
___________________________________ )
U.S. Bank National Association,       )
                                      )
              Third-Party Plaintiff,  )
                                      )
       v.                             )
                                      )
Southport Lane Advisors,              )
Southport Specialty Finance,          )
Administrative Agency Services,       )
and Alexander Chatfield Burns,        )
                                      )
              Third-Party Defendants. )
____________________________________)

       Plaintiff Accident Insurance Company, Inc. (“Accident”) filed this action against

Defendant U.S. Bank National Association (“U.S. Bank”) seeking monetary damages related to

its allegedly deficient administration of a reinsurance trust account created pursuant to a written

trust agreement. (ECF No. 154 at 21 ¶ 116–25 ¶ 141.)

       This matter is before the court on Accident’s Motion for a New Trial, Motion to Amend

the Court’s Finding of Facts and Conclusions of Law, and Motion to Alter or Amend Judgment

pursuant to Rules 52 and 59 of the Federal Rules of Civil Procedure. (ECF No. 305.) U.S. Bank

opposes Accident’s Motion in its entirety. (ECF No. 308.) For the reasons stated below, the

court DENIES Accident’s Motion for a New Trial, Motion to Amend the Court’s Finding of


                                                1
    3:16-cv-02621-JMC         Date Filed 03/31/21       Entry Number 315         Page 2 of 19




Facts and Conclusions of Law, and Motion to Alter or Amend Judgment.

               I. RELEVANT BACKGROUND TO THE PENDING MOTION

       In this matter, Accident alleged claims against U.S. Bank for breach of contract, breach

of fiduciary duty, negligence/gross negligence, negligent misrepresentation, and civil conspiracy.

(See ECF No. 154 at 21 ¶ 116–25 ¶ 141.) The parties’ dispute centers on the provisions of their

Trust Agreement, which provided in relevant part:

       Paragraph 1(a): The Grantor hereby creates a trust account for the sole use and
       benefit of the Beneficiary pursuant to the terms of this Agreement [].

       Paragraph 1(b): The rights and duties of the Grantor, the Beneficiary and the
       Trustee under this Agreement are not subject to any conditions or qualifications
       not set forth in the Agreement.

       Paragraph 2(a): The Trustee shall receive Assets from the Grantor, deposit the
       Assets into the Trust Account and hold the Assets in the Trust Account for
       safekeeping, subject to the terms of this Agreement. All Assets of the Trust
       Account shall be held by the Trustee in physical or customary book entry form at
       the Trustee’s offices in the United States. The Trustee shall notify the Beneficiary
       and Grantor within ten (10) days of any deposits into the Trust Account.

       Paragraph 2(b): The Assets shall consist only of cash (United States legal tender)
       and Eligible Securities (as hereinafter defined). The Trustee shall have no duty or
       responsibility with respect to the qualification, character or valuation of the Assets
       deposited in the Trust Account, except to determine whether the Assets are in
       such form that the Beneficiary, or the Trustee upon direction by the Beneficiary,
       may whenever necessary negotiate any such Assets without consent or signature
       from the Grantor or any other person or entity.

       Paragraph 3(a): Without notice to or the consent of the Grantor, the Beneficiary
       shall have the right, at any time, to withdraw from the Trust Account, upon
       written notice to the Trustee (a “Withdrawal Notice”), such Assets as are
       specified in the Withdrawal Notice . . . . The Beneficiary need present no
       statement or document in addition to a Withdrawal Notice in order to withdraw
       any Assets.

       Paragraph 3(b): Upon receipt of a Withdrawal Notice, the Trustee shall
       immediately take any and all steps necessary to transfer absolutely and
       unequivocally to the Beneficiary or to its order all right, title and interest in the
       Assets being withdrawn, and shall deliver the physical custody of such Assets to
       or for the account of the Beneficiary as specified in the Withdrawal Notice. The
       Trustee shall notify the Grantor and Beneficiary within ten (10) days of any such

                                                 2
3:16-cv-02621-JMC        Date Filed 03/31/21       Entry Number 315         Page 3 of 19




  withdrawal from the Trust Account. The Beneficiary shall acknowledge receipt
  of any withdrawn Assets within five (5) days of such receipt.

  Paragraph 5(a): Following notice to the Beneficiary, the Trustee shall surrender
  for payment all maturing Assets and all Assets called for redemption and deposit
  the proceeds of any such payments into the Trust Account. All such proceeds
  shall be Invested, as instructed by the Grantor or its designated investment advisor
  in Eligible Securities satisfying the requirements of Applicable Law regarding the
  investment of Assets in the Trust Account. Any instruction or order concerning
  such investment of Assets shall be referred to as an “Investment Order”. The
  Trustee shall execute each Investment Order and settle securities transactions by
  itself or by means of an agent or broker. The Trustee shall not be responsible for
  any act or omission, or for the solvency, of any such agent or broker.

  Paragraph 5(b): The Grantor may direct the Trustee to accept substitute Assets for
  other Assets held in the Trust Account.

  Paragraph 5(c): The Grantor represents and warrants that each Investment Order
  or Asset substitution will involve an investment in Eligible Securities satisfying
  the requirements of Applicable Law regarding investments in the Trust Account.
  The Trustee has no responsibility for determining whether any Assets invested
  pursuant to an Investment Order or Asset substitution are made in Eligible
  Securities that comply with the requirements of Applicable Law regarding
  investments in the Trust Account.

  Paragraph 8(a): The Trustee shall furnish to Grantor and Beneficiary an
  accounting of all Assets in the Trust Account upon its inception and thereafter at
  intervals no less frequent than as of the end of each calendar month. Such
  accounting shall include a statement of all Assets in the Trust Account and shall
  be given as soon as [] practicable, but in no event later than fifteen (15) days after
  such date.

  Paragraph 8(b): Before accepting any Asset for deposit to the Trust Account, the
  Trustee shall determine that such Asset is in such form that the Beneficiary
  whenever necessary may, or the Trustee upon direction by the Beneficiary will,
  negotiate such Asset without consent or signature from the Grantor or any person
  or entity other than the Trustee in accordance with the terms of this Agreement.

  Paragraph 8(g): Unless otherwise provided in this Agreement, the Trustee is
  authorized to follow and rely upon all instructions given by officers named in any
  authorized signers list furnished to the Trustee from time to time by the Grantor
  and the Beneficiary, respectively, and by attorneys-in-fact acting under written
  authority furnished to the Trustee by the Grantor or the Beneficiary, including,
  without limitation, instructions given by letter, facsimile transmission, telegram,
  teletype, cablegram or electronic media, if the Trustee believes such instructions
  to be genuine and to have been signed, sent or presented by the proper party or


                                            3
    3:16-cv-02621-JMC         Date Filed 03/31/21      Entry Number 315        Page 4 of 19




       parties. The Trustee shall not incur any liability to anyone resulting from actions
       taken by the Trustee in reliance in good faith on such instructions.

       Paragraph 8(i): The Trustee shall not be liable for any loss, liability, costs or
       expenses, (including reasonable attorney's fees and expenses) incurred or made
       arising out of or in connection with the performance of its duties hereunder in
       accordance with the provisions of this Agreement, unless such loss, liability, costs
       or expenses are caused by its own negligence, willful misconduct or lack of good
       faith.

       Paragraph 12(b): The term “Applicable Insurance Law” shall mean the law of the
       State of New York.”

       Paragraph 12(f): The term “Eligible Securities” shall mean and include
       certificates of deposit issued by a United States bank and payable in United States
       legal tender and securities representing investments of the types specified in
       subsections (1), (2), (3), (4), (6), (8) and (10) of Section 1404(a) of [] New York
       Insurance Law; provided, however, that no such securities shall have been issued
       by a Parent or a Subsidiary of either the Grantor or the Beneficiary. Any deposit
       or investment direction by Grantor shall constitute a certification by Grantor to
       the Trustee that the Assets so deposited, or to be purchased pursuant to such
       investment directions, are Eligible Securities under Applicable insurance Law,
       and the Trustee shall be entitled to rely on Grantor's representation.

       Paragraph 13: This Agreement shall be subject to and governed by the laws of the
       State of Delaware.

(Def. Ex. No. 89.) After denying U.S. Bank’s Motion for Summary Judgment as to Accident’s

claims (see ECF Nos. 223, 232), the court conducted a bench trial at which the parties presented

evidence and argument starting on July 8 through July 12, 2019, and concluding on July 15,

2019. (ECF Nos. 275, 277–281, 286–291.) Specifically, the court heard live testimony from

thirteen (13) witnesses and was read the deposition testimony of one (1) witness. The parties

also stipulated to the admission of the reports of three (3) expert witnesses in lieu of live

testimony. (See ECF No. 265.)        On April 20, 2020, the court filed its Findings of Fact,

Conclusions of Law, and Order (the “April Order”), concluding that judgment should be entered

in favor of U.S. Bank on all of Accident’s claims; and for Accident on U.S. Bank’s counterclaim




                                                4
     3:16-cv-02621-JMC         Date Filed 03/31/21      Entry Number 315         Page 5 of 19




for contractual indemnification.1 (ECF No. 303 at 52–53.) Additionally, the court’s April 20,

2020 Judgment stated that neither party shall take from the other on their respective claims. (See

ECF No. 304.)

       On May 18, 2020, Accident filed the instant Motion for a New Trial, Motion to Amend

the Court’s Findings of Facts and Conclusions of Law, and Motion to Alter or Amend Judgment.

(ECF No. 305.)      On June 15, 2020, U.S. Bank filed a Response to Accident’s Motions

contending that the court should deny the Motions in all respects. (ECF No. 308.)

                                    II.    LEGAL STANDARD2

A.     Motion for New Trial under Rule 59(a)

       A motion for a new trial under Rule 59(a) may be granted “on all or some of the issues . .

. to any party . . . for any reason for which a new trial has heretofore been granted in an action at

law in federal court.” Fed. R. Civ. P. 59(a). This rule allows a trial court to set aside the verdict

and order a new trial only if “(1) the verdict is against the clear weight of the evidence, or (2) is

based upon evidence which is false, or (3) will result in a miscarriage of justice even though

there may be substantial evidence which would prevent the direction of a verdict.” Atlas Food

Sys. & Servs. Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d 587, 594 (4th Cir. 1996). In evaluating a

motion for a new trial, the district court has the discretion to “weigh the evidence and consider

the credibility of witnesses.” Knussman v. Maryland, 272 F.3d 625, 647 (4th Cir. 2001);

Swentek v. USAIR, Inc., 830 F.2d 552, 559 (4th Cir. 1987).

B.     Motion to Alter or Amend a Judgment under Rule 59(e)

       Rule 59 allows a party to seek an alteration or amendment of a previous order of the


1
  The April Order contains a vast recitation of the relevant factual and procedural background of
the matter and is incorporated herein by reference. (See ECF No. 303 at 4 ¶ 1–17 ¶ 52.)
2
  Because the court sits in diversity jurisdiction, it must apply federal procedural law. See, e.g.,
Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996).

                                                 5
     3:16-cv-02621-JMC         Date Filed 03/31/21       Entry Number 315         Page 6 of 19




court. Fed. R. Civ. P. 59(e). Under Rule 59(e), a court may “alter or amend the judgment if the

movant shows either (1) an intervening change in the controlling law, (2) new evidence that was

not available at trial, or (3) that there has been a clear error of law or a manifest injustice.”

Robinson v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010); see also Collison v. Int’l

Chem. Workers Union, 34 F.3d 233, 235 (4th Cir. 1994). It is the moving party’s burden to

establish one of these three grounds in order to obtain relief. Loren Data Corp. v. GXS, Inc., 501

F. App’x 275, 285 (4th Cir. 2012). The decision whether to reconsider an order under Rule 59(e)

is within the sound discretion of the district court. Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th

Cir. 1995). A motion to reconsider should not be used as a “vehicle for rearguing the law,

raising new arguments, or petitioning a court to change its mind.” Lyles v. Reynolds, C/A No.

4:14-1063-TMC, 2016 WL 1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon Shipping Co. v.

Baker, 554 U.S. 471, 485 n.5 (2008)).

C.     Motion to Alter or Amend a Judgment under Rule 52(b)

       Rule 52(b) provides that “on a party’s motion filed no later than 28 days after entry of

judgment, the court may amend its findings—or make additional findings—and may amend the

judgment accordingly.” Fed. R. Civ. P. 52(b). “Although Rule 52(b) does not provide a specific

standard for review of such motions, the Fourth Circuit has recognized three grounds on which a

court may alter or amend an earlier judgment: (1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at trial; or (3) to correct clear error

of law or prevent manifest injustice.” Stogsdill v. Keck, C/A No. 3:12-cv-0007-JFA, 2015 WL

3396821, at *1 (D.S.C. May 26, 2015) (citations omitted). “A motion pursuant to Rule 52(b),

just like a Rule 59(e) motion, may properly seek to correct manifest errors of law or fact or to

present newly discovered evidence.” Id. (citation omitted). “It is not the intention or purpose of



                                                  6
     3:16-cv-02621-JMC        Date Filed 03/31/21       Entry Number 315        Page 7 of 19




Rule[] 52(b) . . . to permit parties to ‘relitigate old matters,’ or ‘give an unhappy litigant one

additional chance to sway the judge.’” Id. (citations omitted).

                                       III.    ANALYSIS

       In its Motions, Accident identifies seven (7) assertions of alleged error in the court’s

April Order.3 The court addresses each of Accident’s specific criticisms below.

A.     The Court Should Have Applied South Carolina Substantive Law To Accident’s
       Fiduciary Duty And Tort Claims4

       1. The Parties’ Arguments

       Accident argues that the court erred by applying Delaware substantive law to its claims

for breach of fiduciary duty, negligence/gross negligence, negligent misrepresentation, and civil

conspiracy.   (ECF No. 305 at 15.) In support of this argument, Accident contends that the

choice of law provision in the parties’ Trust Agreement is not broad enough to extend “to tort

claims arising outside of the agreement.”5 (Id. at 17 (citing Charleston Marine Containers, Inc.

v. Sherwin-Williams Co., 165 F. Supp. 3d 457, 469 (D.S.C. 2016); Palmetto Health Credit Union

v. Open Sols. Inc., No. 3:08-cv-3848, 2010 WL 2710551, at *2 (D.S.C. July 7, 2010); Hitachi

Credit Am. Corp. v. Signet Bank, 166 F.3d 614, 628 (4th Cir.1999)).) Therefore, Accident

believes that “South Carolina law applies to those claims because the harm was incurred by

3
  The court observes that Accident did not specify which of Rules 52 or 59 were applicable to
each individual assertion of error. However, in the headings for six (6) out of the seven (7)
assertions of error, Accident stated that it was seeking to amend the April Order’s findings of
fact and/or legal conclusions. (See ECF No. 305 at 5, 8, 13, 20, 23.) This is in contrast to
Accident’s general request that “the [c]ourt grant a new trial or, in the alternative, amend its
findings of fact and conclusions of law to conform to the preponderance of evidence presented at
trial.” (Id. at 3.)
4
  The court observes that this specific assertion of error is the fourth out of seven (7) alleged by
Accident. However, because the choice of law argument made by Accident is referenced in at
least one other assertion of error, the court will address this alleged error first. (See, e.g., ECF
No. 305 at 20.)
5
  The choice of law provision in the parties’ Trust Agreement states that “[t]his Agreement shall
be subject to and governed by the laws of the State of Delaware.” (Def. Ex. No. 89 at 008977 ¶
13.)

                                                 7
     3:16-cv-02621-JMC          Date Filed 03/31/21      Entry Number 315         Page 8 of 19




Accident in South Carolina [and u]nder traditional South Carolina choice of law principles, the

state’s substantive law in which the injury occurred typically governs a tort action.” (Id. at 18

(citing Bannister v. Hertz Corp., 450 S.E.2d 629 (S.C. Ct. App. 1994); Dawkins v. State, 412

S.E.2d 407 (S.C. 1991)).) Accordingly, Accident seeks to have the court “amend its conclusions

of law to apply the proper substantive law and reconsider its ruling on each claim in light of

South Carolina substantive law.” (Id. at 19.)

        In response to Accident’s choice of law contentions, U.S. Bank argues that the court did

not err in applying Delaware substantive law to Accident’s claims for breach of fiduciary duty,

negligence/gross negligence, negligent misrepresentation, and civil conspiracy because “the

Trust Agreement’s choice of law clause covers all of Accident’s claims.” (ECF No. 308 at 13.)

U.S. Bank asserts in support of this argument that the application of Delaware substantive law

was appropriate because “[u]nder South Carolina choice of law principles, the substantive law

governing a tort action is determined by the state in which the injury occurred, commonly

referred to as the lex loci delicti rule.” (Id. at 14 (citing Rogers v. Lee, 777 S.E.2d 402, 405 (S.C.

Ct. App. 2015)).) In this regard, U.S. Bank argues that Delaware law governs because the harm

Accident suffered was conducted in Wilmington, Delaware at U.S. Bank’s office even though it

“suffered the resulting losses in South Carolina.” (Id. (citing ECF No. 305 at 18).) Finally, U.S.

Bank takes the position that even if its substantive arguments fail, the court did not err because

Accident waived any argument that Delaware law is inapplicable “[b]y affirmatively,

intentionally, and unambiguously asserting that Delaware law applies—both during closing and

in its post-trial submission.” (Id. at 12.)

        2. The Court’s Review

        The court observes that it previously addressed this issue in an Order entered on July 3,



                                                  8
     3:16-cv-02621-JMC         Date Filed 03/31/21      Entry Number 315         Page 9 of 19




2019, wherein it found as follows:

       Finally, upon its review, the court observes that the trust agreement involved in
       this matter does, in fact, contain a provision that extends the scope of the choice-
       of-law provision, similar to the one at issue in Charleston Marine Containers,
       Inc., 165 F. Supp. 3d at 469. The trust agreement between AIC and U.S. Bank
       contains a choice-of-law provision that states the agreement “shall be subject to
       and governed by the laws of the State of Delaware[,]” as well as a separate
       provision which states that the agreement “constitutes the entire agreement among
       the Parties relating to the subject matter hereof . . ..” (ECF No. 262-1 at 9 ¶¶ 13,
       16.) The court finds that AIC’s argument is without merit and concludes that all
       of AIC’s claims are subject to the trust agreement’s choice-of-law provision.

(ECF No. 270 at 8.) Accident did not seek reconsideration of the court’s July 3, 2019 Order and,

therefore, the court finds that the instant Motion is an impermissible relitigation of old matters

under Rules 52 and 59. See Stogsdill v. Keck, C/A No. 3:12-cv-0007-JFA, 2015 WL 3396821, at

*1 (D.S.C. May 26, 2015) (“It is not the intention or purpose of Rules 52(b) and 59(e) to permit

parties to ‘relitigate old matters,’ or ‘give an unhappy litigant one additional chance to sway the

judge,’” (internal and external citations omitted)).

       Notwithstanding the aforementioned conclusion, the court in the Charleston Marine

Containers case interpreted choice of law and entire agreement6 provisions similar to the ones in

the parties’ Trust Agreement at issue in this matter and found that it was reasonable to conclude

either that tort claims were part of the “subject matter of the agreement” or, in the alternative, to

decide that they fell “outside the scope of the agreement’s choice of law provision and is

therefore governed under South Carolina law.” Charleston Marine Containers, 165 F. Supp. 3d



6
  “In contract law, an integration clause–also sometimes called a merger clause or an entire
agreement clause–is a provision that states that the terms of a contract are the complete and final
agreement between the parties.” Integration clause, https://www.law.cornell.edu/wex /integratio
n_clause (last visited Mar. 15, 2021). The entire agreement provision of the parties’ Trust
Agreement provided that “[t]his Agreement constitutes the entire agreement among the Parties
relating to the subject matter hereof, and there are no understandings or agreements, conditions
or qualifications relative to this Agreement that are not fully expressed in this Agreement.” (Def.
Ex. No. 89 at 008977 ¶ 16.)

                                                  9
     3:16-cv-02621-JMC        Date Filed 03/31/21       Entry Number 315        Page 10 of 19




at 469 (“[T]he court finds that either interpretation is reasonable, . . . .”).7 Therefore, upon its

consideration of the foregoing, the court finds that it did not err in concluding that Accident’s

claims for breach of fiduciary duty, negligence/gross negligence, negligent misrepresentation,

and civil conspiracy were covered by the choice of law provision in the parties’ Trust

Agreement. E.g., CitiSculpt, LLC v. Advanced Commercial Credit Int’l (ACI) Ltd., Civil Action

No.: 6:17-cv-69-BHH, 2017 WL 660833, at *2 (D.S.C. Feb. 17, 2017) (“South Carolina

generally respects choice of law provisions, . . . and appears to recognize that a contract’s choice

of law provision can extend to tort claims.” (quoting Charleston Marine Containers, 165 F.

Supp. 3d at 468–69)).

B.     The April Order’s Legal Conclusions Should Be Amended Based On The Duties And
       Rights Imposed By Paragraphs 2(a) And 8(g) Of The Trust Agreement

       1. The Parties’ Arguments

       Accident contends that the court erred by relying “on [P]aragraph 8(g) as the basis for its

conclusions of law that U.S. Bank did not violate Paragraph 2(a) of the Trust Agreement.” (ECF

No. 305 at 5.) In support of this contention, Accident asserts that “[n]othing in Paragraph 8(g)

gives Dallas National the right to control trust assets” and it “was not allowed to direct or control

7
  In Charleston Marine Containers, Inc., the court considered two prior cases that analyzed
similar choice-of-law provisions in regard to tort claims and concluded that tort claims were
covered by the choice-of-law provisions due to their broad wording. Charleston Marine
Containers, Inc., 165 F. Supp. 3d at 468–69; see also Hitachi Credit, 166 F.3d at 628 (finding
that the choice-of-law provision in the agreement was sufficiently broad to encompass contract-
related tort claims); Palmetto Health, 2010 WL 2710551, at *2 (finding that plaintiff’s unfair
trade practices claim was governed by the choice-of-law provision based on its sufficient relation
to the agreement). Based on its analysis, the court in Charleston Marine Containers, Inc. held
that the choice of law provision which stated that the “[Supply Agreement] is governed by the
laws of the State of Ohio,” together with a separate provision that stated the agreement
represented the “entire agreement between the parties [] with reference to the subject matter
hereof,” was sufficient to conclude that alleged negligent misrepresentations were part of the
subject matter of the agreement and therefore covered by its choice-of-law provision and
governed by the laws of the State of Ohio. Charleston Marine Containers, Inc., 165 F. Supp. 3d
at 469.


                                                 10
    3:16-cv-02621-JMC         Date Filed 03/31/21     Entry Number 315       Page 11 of 19




any asset movement in the trust account, except for: []asset deposit (Paragraph 2(a)); []asset

redemption and investment of redeemed proceeds (Paragraph 5(a)); and []asset substitution

(Paragraph 5(b)).” (ECF No. 305 at 6.) Accident further asserts that because “U.S. Bank knew

Dallas National lacked authority to direct the sale of the municipal bonds,” U.S. Bank knowingly

violated the Trust Agreement when it allowed Dallas National “to move municipal bonds out of

the trust account in January 2014.” (Id. at 6, 8.)

        U.S. Bank responds arguing that there was sufficient trial evidence establishing “that

Dallas National and its investment advisor were empowered to manage and direct account

trading and investments, without exception.” (ECF No. 308 at 7 (citations omitted).) As a

result, U.S. Bank asserts that “[t]he court’s finding that U.S. Bank acted in good faith and

therefore did not breach paragraph 2(a) of the Trust Agreement was not clearly erroneous.” (Id.

at 8 (citation omitted).)

        2. The Court’s Review

        Dallas National was the grantor specified in the Trust Agreement. (See Def. Ex. No. 89

at 008969.) In the April Order, the court determined that Dallas National directed the selling of

New Mexico municipal bonds on January 13, 2014, and Port of Seattle municipal bonds on

January 14, 2014. (See ECF No. 303 at 36 ¶ 102 (citations omitted).) The court further

determined that Dallas National’s actions did not result in a breach of Paragraph 2(a) by U.S.

Bank based on a plain language reading of the Paragraph 8(g) of the Trust Agreement. (Id. at 36

¶ 103–37 ¶ 105.) Accident contends that the court’s finding was erroneous because Paragraph

8(g) did not provide Dallas National with the ability to sell the aforementioned municipal bonds

of which U.S. Bank had knowledge. (See ECF No. 305 at 6–7.)

        Accident’s argument, while well-conceived, only is persuasive if the remaining



                                                 11
     3:16-cv-02621-JMC        Date Filed 03/31/21       Entry Number 315         Page 12 of 19




provisions of the Trust Agreement are ignored. Cf. Stonewall Ins. Co. v. E.I. du Pont de

Nemours & Co., 996 A.2d 1254, 1260 (Del. 2010) (“[A] single clause or paragraph of a contract

cannot be read in isolation, but must be read in context.” (citations omitted)). Paragraph 8(g)

authorized U.S. Bank to rely in good faith upon instructions received from authorized officers of

Dallas National. Accident could have presumably prevented Dallas National’s actions by not

allowing this provision into the Trust Agreement. E.g., Plaze, Inc. v. Callas, C.A. No. 2018-

0721-TMR, 2019 WL 1028110, at *5 (Del. Ch. Feb. 28, 2019) (“If [a party] wanted a contractual

right . . . then he should have contracted for it.” (citation omitted)).8 Furthermore, as the trier of

fact, the court weighed the evidence, drew reasonable inferences, and explained in the April

Order why a plain reading of the Trust Agreement, including Paragraph 8(g), did not lead to a

conclusion that U.S. Bank breached Paragraph 2(a). Therefore, the court finds that Accident has

not demonstrated that the analysis in the April Order was erroneous warranting a new trial or

amendment of the April Order.

C.     The April Order’s Legal Conclusions Should Be Amended Based On The Duties
       Imposed By Paragraphs 2(b) And 8(b) Of The Trust Agreement

       1. The Parties’ Arguments

       Accident asserts that the court erred by defining “negotiable” in terms inconsistent with

substantive Delaware law and Delaware contract interpretation principles. (ECF No. 305 at 8, 9

(citing Wooleyhan v. Green, 155 A. 602, 603 (Del. Super. 1931) (Negotiable “applies to any

written instrument given as a security, usually for the payment of money, which may be

transferred by indorsement or delivery, vesting in the party to whom it is transferred or delivered

8
 “Delaware follows the objective theory of contracts.” Plaze, Inc., 2019 WL 1028110, at *4.
“Under Delaware law, courts interpret contracts to mean what they objectively say.” Id. (citation
omitted). “[T]he court looks to the most objective indicia of that intent: the words found in the
written instrument.” Id. “[T]he court ascribes to the words their common or ordinary meaning,
and interprets them as would an objectively reasonable third-party observer.” Id. (citation
omitted).

                                                 12
    3:16-cv-02621-JMC        Date Filed 03/31/21      Entry Number 315         Page 13 of 19




a legal title upon which he can support a suit in his own name.” (citation omitted))).) Accident

further asserts that based on the evidence submitted at trial (see ECF No. 305 at 11–12), the

“[c]ourt should have concluded ‘negotiable’ is linked to transferability,” and if it had, the court

would have found that “U.S. Bank failed to meet its duty to determine whether Destra UITs were

transferrable and, therefore, “negotiable” as required by the Trust Agreement.” (Id. at 10, 11.)

Moreover, Accident asserts that “[h]ad U.S. Bank conducted the proper review and determined

Destra UITs were not negotiable as required by the Trust Agreement, then U.S. Bank had the

further obligation to refuse acceptance of the Destra UITs into the trust.” (ECF No. 312 at 2.)

Consequently, the court should amend the April Order “to note the correct definition of

‘negotiable’ and to find the preponderance of the evidence shows U.S. Bank failed to perform its

duties pursuant to Trust Agreement Paragraphs 2(b) and 8(b).” (ECF No. 305 at 13.)

       U.S. Bank defends the April Order asserting that the court appropriately “made findings

as to what the appropriate steps were with respect to the Destra UIT[s], and whether U.S. Bank

took those steps.” (ECF No. 308 at 8–9.) U.S. Bank next asserts that “the court reached all the

factual findings necessary to conclude that U.S. Bank made the required determination and ‘did

not breach its obligations under paragraphs 8(b) and 2(b) . . . based on the perceived lack of

negotiability of Destra UITs.’” (ECF No. 308 at 10 (citing ECF No. 303 at 31 ¶ 63).) Finally,

U.S. Bank declares that as a result, “[h]aving found that U.S. Bank took the steps to make the

determination required by contract, the court did not err—much less clearly err—in finding no

breach of paragraphs 8(b) and 2(b).” (ECF No. 308 at 11.)

       2. The Court’s Review

       In the April Order, the court considered the plain language of Paragraphs 2(b) and 8(b)

and concluded that these provisions only required U.S. Bank to initially determine whether an



                                                13
     3:16-cv-02621-JMC        Date Filed 03/31/21       Entry Number 315         Page 14 of 19




asset could be negotiated and, once that determination was made, they did not necessitate any

further action. (See ECF No. 303 at 29 ¶ 52–31 ¶ 63.) Accident spends a signification portion of

its Motion and Reply arguing that the definition of the term “negotiable” should have been

determinative of whether U.S. Bank breached these provisions.

       Upon its consideration, the court observes that even if it erred in how it defined

negotiability, the error was harmless because it does not change the ultimate resolution of this

issue in U.S. Bank’s favor. See Lorillard Tobacco Co. v. Am. Legacy Found., 903 A.2d 728,

738–39 (Del. 2006) (observing that a failure to “look to dictionaries for assistance in determining

the plain meaning of terms which are not defined in a contract” is harmless if the correct

definition fails to change the outcome). Ultimately, the court found in the April Order that the

issue of negotiability lacks such significance because neither Paragraph 2(b) nor 8(b) specified

required actions for U.S. Bank to take if the asset was determined to not be negotiable. (See ECF

No. 303 at 31 ¶¶ 60–62.) Accident argues that U.S. Bank had an obligation to refuse acceptance

of an asset lacking in negotiability, but the court determined that a plain reading of the Trust

Agreement did not support that conclusion. See Lorillard, 903 A.2d at 730 (“When interpreting a

contract, the role of a court is to effectuate the parties’ intent. In doing so, we are constrained by

a combination of the parties’ words and the plain meaning of those words where no special

meaning is intended.”). Even after consideration of Accident’s impassioned arguments, the court

is not persuaded that it committed error in finding that U.S. Bank did not breach Paragraphs 2(b)

and 8(b) of the Trust Agreement.

D.     The April Order’s Legal Conclusions Should Be Amended To Reflect Evidence
       Demonstrating U.S. Bank’s Breach Of Paragraph 3(b) Of The Trust Agreement

       1. The Parties’ Arguments

       Accident contends that the court erred in failing to find that U.S. Bank breached the


                                                 14
    3:16-cv-02621-JMC          Date Filed 03/31/21      Entry Number 315         Page 15 of 19




duties imposed by Paragraph 3(b) of the parties’ Trust Agreement. (ECF No. 305 at 14.) To this

point, Accident argues that U.S. Bank failed to “‘immediately’ take ‘any and all’ steps toward

transfer [of assets to Accident] after receiving a withdrawal notice.” (Id. at 15.)

       U.S. Bank asserts that “[t]here was no error” in the April Order regarding a breach of

Paragraph 3(b) because there was ample evidence to support the court’s finding that U.S. Bank’s

actions were affected by “Accident’s continuing failure to contact Southport as U.S. Bank

requested.” (ECF No. 308 at 11, 12.)

       2. The Court’s Review

       In the April Order, the court ultimately found “that the greater weight of the evidence

demonstrates that U.S. Bank did take all steps necessary to transfer assets requested in

Accident’s withdrawal notice.” (ECF No. 303 at 33 ¶ 80.) To reach this conclusion, the court

laid out the evidence that supported finding U.S. Bank did not breach Paragraph 3(b) of the Trust

Agreement. (See ECF No. 303 at 32 ¶ 69–34 ¶ 81.) In its Motions, Accident disagrees with the

court’s assessment claiming that “there was more U.S. Bank could and should have done.” (ECF

No. 305 at 14.)

       Upon its review, the court observes that “[w]hile another fact finder might disagree with

the [c]ourt’s credibility determinations, the possibility of such disagreement is not a sufficient

basis to grant a Rule 52(b) Motion.” Ashraf-Hassan v. Embassy of Fr., 185 F. Supp. 3d 94, 111

(D.D.C. 2016). “Rule 52(b) imposes a ‘heavy burden’ on the moving party ‘to demonstrate clear

error.’” Id. (internal citation omitted). Upon consideration of the arguments presented, the court

is not persuaded that it committed error in determining that U.S. Bank did not breach Paragraph

3(b) of the Trust Agreement.




                                                 15
       3:16-cv-02621-JMC      Date Filed 03/31/21     Entry Number 315        Page 16 of 19




E.       The April Order’s Legal Conclusions Should Be Amended To Find That U.S. Bank
         Breached Its Fiduciary Duties

         1. The Parties’ Arguments

         Relying entirely on South Carolina law (see ECF No. 305 at 20–22), Accident argues that

the court erred by not finding that U.S. Bank breached fiduciary duties owed to Accident when it

“failed to inform Accident about U.S. Bank’s substantial financial ties to Southport entities.”

(Id. at 20.) Accident asserts that U.S. Bank failed to communicate “pertinent and potentially

harmful” information and such failure was “not an act of good faith.” (Id. at 21–22.) Therefore,

Accident requests that the “the [c]ourt amend its conclusions of law in light of applicable South

Carolina law on fiduciary duty to recognize U.S. Bank’s failure in their duty of candor to

communicate crucial information known by U.S. Bank while administering the trust.” (Id. at

22.)

         U.S. Bank responds to Accident’s arguments by first pointing out the “extensive

evidence” presented at trial that demonstrates “there was nothing to disclose about any purported

‘conflict of interest’” based on U.S. Bank’s relationship with Southport entities. (ECF No. 308

at 16–17.) U.S. Bank next argues that under the law of either South Carolina or Delaware,

“[t]here was no error, much less clear error” resulting from the court weighing the evidence

presented and finding that U.S. Bank did not breach any fiduciary duty. (Id. at 17 (citations

omitted).)

         2. The Court’s Review

         The premise of this assertion of error by Accident is that the court should have applied

South Carolina law to its claim for breach of fiduciary duty. As explained above, the court

believes it correctly ruled that Delaware law was applicable to Accident’s claim for breach of

fiduciary duty. Therefore, because it is not persuaded that it applied the wrong law to Accident’s


                                                16
     3:16-cv-02621-JMC       Date Filed 03/31/21      Entry Number 315        Page 17 of 19




claim for breach of fiduciary duty, the court finds that Accident is not entitled to relief under

Rules 52 and/or 59 regarding this claim.

F.     The April Order’s Legal Conclusions Should Be Amended Regarding Accident’s Claims
       For Breach Of Fiduciary Duty And Negligence/Gross Negligence

       1. The Parties’ Arguments

       Accident contends that because the court “found U.S. Bank was aware there were

substantive restrictions on transferring Destra UITs” (see ECF No. 303 at 31 ¶ 60), the court

erred in not concluding that U.S. Bank breached its fiduciary duties and was negligent/grossly

negligent. (ECF No. 305 at 23 (citations omitted).) Accident further specifies that U.S. Bank

violated its duties “when it accepted assets it knew did not meet the admission threshold stated in

the Trust Agreement” and failed “to inform Accident of the restrictions on Destra UITs transfers

while knowing that having access to easily transferable assets was Accident’s entire purpose for

the trust.” (Id. (citing Alderman v. Cooper, 185 S.E.2d 809, 813 (S.C. 1971) (noting negligence

claim available against trustee); McNeil v. McNeil, 798 A.2d 503, 509 (Del. 2002) (“Generally, a

trustee must act as the reasonable and prudent person in managing the trust”)).)

       U.S. Bank opposes this specific argument reiterating that the court did not err because

pursuant to the Trust Agreement, “U.S. Bank was entitled to follow and rely on the instructions

of Dallas National’s authorized signers.” (ECF No. 308 at 20 (citation omitted).)

       2. The Court’s Review

       In this assertion of error, Accident argues that as a result of one (1) specific finding

regarding Destra UITs, the court should have reached a different conclusion regarding

Accident’s claims for breach of fiduciary duty and negligence/gross negligence. This argument

completely disregards the specific analysis conducted by the court regarding the viability of

these claims under Delaware law when they are duplicative of other claims. (See ECF No. 303


                                                17
     3:16-cv-02621-JMC         Date Filed 03/31/21       Entry Number 315        Page 18 of 19




at 40 ¶ 123–45 ¶ 157.) The court does not find any merit in this argument and is persuaded it is

the type of claim deemed inappropriate under Rules 52 and 59.            See Stogsdill, 2015 WL

3396821, at *1 (“It is not the intention or purpose of Rules 52(b) and 59(e) to . . . give an

unhappy litigant one additional chance to sway the judge. (citation omitted)).

G.     The April Order’s Findings Of Fact And Conclusions Of Law Should Be Amended As
       To Accident’s Damages

       1. The Parties’ Arguments

       Accident asserts that the April Order does not “properly reflect the evidence presented at

trial,” and, therefore, the court “should amend its findings of fact and conclusions of law, credit

Mr. Strickland’s expert testimony as credible, and award Accident actual damages on its

contract, fiduciary duty, and negligence/gross negligence claims” in the amount of $7,207,963.

(ECF No. 305 at 23, 24.)

       U.S. Bank disagrees arguing that the April Order was “free of clear error” and Accident’s

arguments “ignore[] entirely the extensive evidence on mitigation and damages that U.S. Bank

presented at trial, including the testimony of multiple experts, which would reduce any award to

zero.” (ECF No. 308 at 20.)

       2. The Court’s Review

       Under Rules 52(b) and Rule 59(e), the court has discretion and need not grant a motion

unless there is an intervening change of controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice. See Fed. R. Civ. P. 52(b), 59(e).

Accident does not rely on an intervening change of law or the availability of new evidence to

support its claim for an amended damages amount. Thus, the court must only determine whether

it needs to correct a clear error or prevent manifest injustice.

       In the April Order, the court awarded Accident $0 in damages. (See ECF No. 303 at 51 ¶


                                                  18
   3:16-cv-02621-JMC        Date Filed 03/31/21     Entry Number 315          Page 19 of 19




188.) Above, the court considered, but found not meritorious, Accident’s claims that the court

erred in finding for U.S. Bank on Accident’s claims for breach of fiduciary duty,

negligence/gross negligence, negligent misrepresentation, and civil conspiracy. Therefore, the

court is not persuaded that it should amend the Judgment of $0 in damages resulting from the

April Order.

                                     IV.   CONCLUSION

       For the foregoing reasons, the court DENIES Accident Insurance Company, Inc.’s

Motion for a New Trial, Motion to Amend the Court’s Finding of Facts and Conclusions of Law,

and Motion to Alter or Amend Judgment. (ECF No. 305.)

       IT IS SO ORDERED.




                                               United States District Judge
March 31, 2021
Columbia, South Carolina




                                             19
